Exhibit 10.3
 
THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED OR
SOLD UNLESS (I) REGISTERED AND QUALIFIED PURSUANT TO THE APPLICABLE PROVISIONS
OF FEDERAL AND STATE SECURITIES LAWS, (II) THIS SECURITY MAY BE SOLD PURSUANT TO
RULE 144 OF THE ACT OR (III) UNLESS AN EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION APPLIES.  THEREFORE, NO SALE OR TRANSFER OF THIS SECURITY SHALL BE
MADE, NO ATTEMPTED SALE OR TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT BE
REQUIRED TO GIVE ANY EFFECT TO ANY SUCH TRANSACTION UNLESS (A) SUCH TRANSACTION
HAS BEEN DULY REGISTERED UNDER THE ACT AND QUALIFIED OR APPROVED UNDER
APPROPRIATE STATE SECURITIES LAWS, (B) THE SECURITY MAY BE SOLD PURSUANT TO RULE
144 OF THE ACT OR (C) THE ISSUER HAS FIRST RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION, QUALIFICATION OR APPROVAL
IS NOT REQUIRED.




WARRANT


For the Purchase of Shares of Common Stock of


ANTE5, INC.


Void After 5 P.M. May 2, 2016
 

No. __________  Date:            May 2 , 2011                             



Warrant to Purchase _______________________ (_____) Shares of Common Stock


THIS IS TO CERTIFY, that, for value received, [INSERT NAME], or registered
assigns (the “Holder”), is entitled, subject to the terms and conditions
hereinafter set forth, on or after the date hereof, and at any time prior to 5
P.M., Central Time (“CT”), on May 2, 2016, but not thereafter, to purchase
[___________] shares (the “Warrant Shares”) of Common Stock, par value $0.001
(“Common Stock” or the “Shares”), of Ante5, Inc., a Delaware corporation (the
“Company”), from the Company at an exercise price per Share equal to
$[__________] (the exercise price in effect being herein called the “Exercise
Price”).  The number of Warrant Shares purchasable upon exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time as
described herein.  This Warrant is one of a series of Warrants (collectively,
the “Credit Agreement Warrants”) being issued pursuant to that certain Revolving
Credit and Security Agreement dated as of the date hereof (the “Credit and
Security Agreement”) among the Company, the Holder and the other persons party
thereto.   Capitalized terms used herein have the respective meanings ascribed
thereto in the Credit and Security Agreement unless otherwise defined herein.
 
 
-1-

--------------------------------------------------------------------------------

 
 
SECTION 1.                             Terms of this Warrant


1.1           Time of Exercise; .  This Warrant may be exercised at any time and
from time to time after 9:00 A.M., CT, on the Exercise Commencement Date but no
later than 5:00 P.M., CT, on May 2, 2016 (the “Expiration Time”) at which time
this Warrant shall become void and all rights hereunder shall cease.  The term
“Exercise Commencement Date” shall mean the earlier to occur of (i) the one year
anniversary of the date hereof and (ii) the date that the Holder has made
Advances (as defined in the Credit and Security Agreement) in an aggregate
amount equal to or greater than fifty percent (50%) of its Commitment Amount (as
defined in the Credit and Security Agreement).  This Warrant shall be subject to
cancellation by the Company if the Holder defaults in its obligation to make
Advances to the Company in accordance with the Credit and Security Agreement
prior to the Exercise Commencement Date.


1.2           Manner of Exercise.


1.2.1           The Holder may exercise this Warrant, in whole or in part, upon
surrender of this Warrant, with the duly executed exercise notice, in the form
attached hereto as Appendix A, to the Company at its corporate office in
Minnetonka, Minnesota, and upon payment to the Company of the Exercise Price for
each Warrant Share to be purchased in lawful money of the United States, or by
certified or cashier's check, or wired funds or by cashless exercise as provided
in Section 1.3 below.


1.2.2           Upon receipt of this Warrant with the duly executed exercise
notice and accompanied by payment of the aggregate Exercise Price for the
Warrant Shares for which this Warrant is then being exercised (unless this
Warrant is being exercised on a cashless basis as provided in Section 1.3
below), the Company shall cause to be issued and delivered to the Holder, no
later than three (3) Business Days after which this Warrant shall have been
exercised, certificates for the total number of whole Warrant Shares for which
this Warrant is being exercised in such denominations as are required for
delivery to the Holder.  If (1) a certificate representing the Warrant Shares is
not delivered to the Holder within five (5) Business Days of the due exercise of
this Warrant by the Holder and (2) prior to the time such certificate is
received by the Holder, the Holder, or any third party on behalf of the Holder
or for the Holder’s account, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares represented by such certificate (a “Buy-In”), then the Company
shall pay in cash to the Holder (for costs incurred either directly by such
Holder or on behalf of a third party) the amount by which the total purchase
price paid for Common Stock as a result of the Buy-In (including brokerage
commissions, if any) exceeds the proceeds received by such Holder as a result of
the sale to which such Buy-In relates.  The Holder shall provide the Company
written notice and reasonable verification indicating the amounts payable to the
Holder in respect of the Buy-In.


1.2.3           In case the Holder shall exercise this Warrant with respect to
less than all of the Warrant Shares that may be purchased under this Warrant,
the Company shall execute a new Warrant for the balance of the Warrant Shares
that may be purchased upon exercise of this Warrant and deliver such new Warrant
to the Holder.


1.2.4           The Company covenants and agrees that it will pay when due and
payable any and all taxes which may be payable in respect of the issue of this
Warrant, or the issue of any Shares upon the exercise of this Warrant.  The
Company shall not, however, be required to pay any tax which may be payable in
respect of any transfer involved in the issuance or delivery of this Warrant or
of the Warrant Shares in a name other than that of the Holder at the time of
surrender, and until the payment of such tax the Company shall not be required
to issue such Warrant Shares.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.3           Cashless Exercise.  Notwithstanding any other provision contained
herein to the contrary, the Holder may elect to receive, without the payment by
the Holder of the aggregate Exercise Price in respect of the shares of Common
Stock to be acquired, shares of Common Stock of equal value to the value of this
Warrant, or any specified portion hereof, by the surrender of this Warrant (or
such portion of this Warrant being so exercised) together with a Net Issue
Election Notice, in the form annexed hereto as Appendix B, duly executed, to the
Company.  Thereupon, the Company shall issue to the Holder such number of fully
paid, validly issued and nonassessable shares of Common Stock as is computed
using the following formula:


X = Y (A - B)
       A


where


X =           the number of shares of Common Stock to which the Holder is
entitled upon such cashless exercise;


Y =           the total number of shares of Common Stock covered by this Warrant
for which the Holder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Holder and shares as to
which the purchase rights are to be canceled as payment therefor);


A =          the Market Price (as defined in Section 1.4 of this Warrant) of one
share of Common Stock as at the date the net issue election is made; and


B =           the Exercise Price in effect under this Warrant at the time the
net issue election is made.


1.4           Market Price.  “Market Price” as of a particular date (the
“Valuation Date”) shall mean the following: (a) if the Common Stock is then
listed on a national stock exchange, the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date; (b) if the Common Stock is then quoted on the National Association of
Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin Board”) or such
similar quotation system or association, the closing sale price of one share of
Common Stock on the Bulletin Board or such other quotation system or association
(including the Pink Sheets) on the last trading day prior to the Valuation Date
or, if no such closing sale price is available, the average of the high bid and
the low asked price quoted thereon on the last trading day prior to the
Valuation Date;  or (c) if the Common Stock is not then listed on a national
stock
 
 
-3-

--------------------------------------------------------------------------------

 
 
exchange or quoted on the Bulletin Board or such other quotation system or
association, the fair market value of one share of Common Stock as of the
Valuation Date, as determined in good faith by the Board of Directors of the
Company (the “Board of Directors”) and the Holder.  If the Common Stock is not
then listed on a national securities exchange, the Bulletin Board or such other
quotation system or association, the Board of Directors shall respond promptly,
in writing, to an inquiry by the Holder as to the fair market value of a share
of Common Stock as determined by the Board of Directors (1) prior to any
cashless exercise hereunder in accordance with Section 1.3 above and (2) as of
the date immediately prior to any adjustment to the Exercise Price pursuant to
Section 2.3.  In the event that the Board of Directors and the Holder are unable
to agree upon the fair market value in respect of subpart (c) of this paragraph,
the Company and the Holder shall jointly select an appraiser, who is experienced
in such matters.  The decision of such appraiser shall be final and conclusive,
and the cost of such appraiser shall be borne equally by the Company and the
Holder.  Such adjustment shall be made successively whenever such a payment date
is fixed.
 
1.5           Exchange of Warrant.  Upon the request of the Holder, this Warrant
may be divided into, combined with or exchanged for another Warrant or Warrants
of like tenor to purchase a like aggregate number of Shares.  If the Holder
desires to divide, combine or exchange this Warrant, the Holder shall make such
request in writing delivered to the Company at its corporate office and shall
surrender this Warrant and any other Warrants to be so divided, combined or
exchanged.  The Company shall execute and deliver to the person entitled thereto
a Warrant or Warrants, as the case may be, as so requested.  The Company shall
not be required to effect any division, combination or exchange which will
result in the issuance of a Warrant entitling the Holder to purchase upon
exercise a fraction of a Share.


1.6           Holder as Owner.  Prior to surrender of this Warrant in accordance
with Section 1.7 for registration or assignment, the Company may deem and treat
the Holder as the absolute owner of this Warrant (notwithstanding any notation
of ownership or other writing hereon) for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.


1.7           Assignment.  Any assignment or transfer of any portion or all of
this Warrant shall be made by surrender of this Warrant to the Company at its
principal office with the form of assignment attached hereto duly executed.  In
such event, the Company shall, without charge, execute and deliver a new Warrant
in the name of the assignee named in such instrument of assignment and the
portion of this Warrant assigned to the assignee shall promptly be canceled.


1.8           Rights of Holder.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder, prior to the exercise of this Warrant,
the right to vote, consent or receive notice as a shareholder in respect of any
meetings of shareholders for the election of directors or any other matter, or
as having any rights whatsoever as a shareholder of the Company.


1.9           Lost Certificates.  If this Warrant is lost, stolen, mutilated or
destroyed, the Company shall, on such reasonable terms as to indemnity as it may
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as, and in
substitution for, this Warrant, which shall thereupon become void.  Any such new
Warrant shall constitute an additional contractual obligation of the Company,
whether or not the Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.10           Covenants of the Company.  The Company covenants and agrees as
follows:


1.10.1           At all times the Company shall reserve and keep available for
the exercise of this Warrant such number of authorized shares of Common Stock as
are sufficient to permit the exercise in full of this Warrant.


1.10.2           The Company covenants that all Warrant Shares when issued upon
the exercise of this Warrant will be duly and validly issued, fully paid,
non-assessable and free of preemptive rights.


SECTION 2.                             Adjustment of Exercise Price and Number
of Warrant Shares Purchasable upon Exercise


Subject and pursuant to the provisions of this Section 2, the Exercise Price and
the number of Warrant Shares subject to this Warrant shall be subject to
adjustment from time to time as set forth hereinafter.


2.1           Stock Splits.  If the Company shall, at any time or from time to
time while this Warrant is outstanding, pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, subdivide its outstanding shares of
Common Stock into a greater number of shares or combine its outstanding shares
of Common Stock into a smaller number of shares or issue by reclassification of
its outstanding shares of Common Stock any shares of its capital stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then (i) the
Exercise Price in effect immediately prior to the date on which such change
shall become effective shall be adjusted by multiplying such Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such change and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after giving
effect to such change and (ii) the number of Warrant Shares purchasable upon
exercise of this Warrant shall be adjusted by multiplying the number of Warrant
Shares purchasable upon exercise of this Warrant immediately prior to the date
on which such change shall become effective by a fraction, the numerator of
which is shall be the Exercise Price in effect immediately prior to the date on
which such change shall become effective and the denominator of which shall be
the Exercise Price in effect immediately after giving effect to such change,
calculated in accordance with clause (i) above.  Such adjustments shall be made
successively whenever any event listed above shall occur.


2.2           Recapitalization or Reclassification.  If any capital
reorganization, reclassification of the capital stock of the Company,
consolidation or merger of the Company with another corporation in which the
Company is not the survivor, or sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of the Warrant, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Warrant Shares
 
 
-5-

--------------------------------------------------------------------------------

 
 
equal to the number of Warrant Shares immediately theretofore issuable upon
exercise of the Warrant, had such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of each Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof.  The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, upon the proper exercise of this
Warrant by the Holder, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to
purchase, and the other obligations under this Warrant.  The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.


2.3           Distributions.  In case the Company shall fix a payment date for
the making of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than dividends or distributions referred to in Section 2.1), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Board of Directors in
good faith) of said assets or evidences of indebtedness so distributed, or of
such subscription rights or warrants, and the denominator of which shall be the
total number of shares of Common Stock outstanding multiplied by such Market
Price per share of Common Stock immediately prior to such payment date.


2.4           An adjustment to the Exercise Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.


2.5           In the event that, as a result of an adjustment made pursuant to
this Section 2, the Holder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.


2.6           Upon the happening of any event requiring an adjustment of the
Exercise Price, the Company shall promptly give written notice thereof to the
Holder at the address appearing in the records of the Company, stating the
adjusted Exercise Price and the adjusted number of Warrant Shares resulting from
such event and setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.  Failure to give such notice to
the Holder or any defect therein shall not affect the legality or validity of
the subject adjustment.
 
 
-6-

--------------------------------------------------------------------------------

 
 
SECTION 3.                             Status Under the Securities Act of 1933


3.1           Except as provided in the below paragraph, the Company may cause
the legend set forth on the first page of this Warrant to be set forth on each
Warrant, and a similar legend on any security issued or issuable upon exercise
of this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.


3.2           In connection with any sale or disposition of the Warrant or the
Warrant Shares (collectively, the “Securities”) by the Holder pursuant to Rule
144 or pursuant to any other exemption under the Act such that the purchaser
acquires freely tradable securities, the Company shall or, in the case of the
Warrant Shares, shall cause the transfer agent for the Common Stock (the
“Transfer Agent”) to issue replacement certificates representing the Securities
sold or disposed of without restrictive legends.  Upon the earlier of (i)
registration for resale of the Warrant Shares or (ii) the Warrant Shares
becoming freely tradable by a non-affiliate pursuant to Rule 144, the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such Warrant Shares, together with either (1) a customary representation by
the Holder that Rule 144 applies to the Warrant Shares or (2) a statement by the
Holder that it has sold Warrant Shares in accordance with the plan of
distribution contained in the registration statement covering the Warrant
Shares, and (B) cause its counsel to deliver to the Transfer Agent one or more
blanket opinions to the effect that the removal of such legends in such
circumstances may be effected under the Act.  From and after the earlier of such
dates, upon the Holder’s written request, the Company shall promptly cause
certificates evidencing the Warrant Shares subsequently issued upon due exercise
of the Warrants to not bear such restrictive legends provided the provisions of
either clause (i) or clause (ii) above, as applicable, are satisfied with
respect to such Warrant Shares.  When the Company is required to cause an
unlegended certificate to replace a previously issued legended certificate, if:
(1) the unlegended certificate is not delivered to the Holder within five (5)
Business Days of submission by the Holder of a legended certificate and
supporting documentation to the Transfer Agent as provided above and (2) prior
to the time such unlegended certificate is received by the Holder, the Holder,
or any third party on behalf of the Holder or for the Holder’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares represented by such
certificate, then the Company shall pay in cash to the Holder (for costs
incurred either directly by the Holder or on behalf of a third party) the amount
by which the total purchase price paid for Common Stock as a result of the
Buy-In (including brokerage commissions, if any) exceeds the proceeds received
by the Holder as a result of the sale to which such Buy-In relates.  The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.


 
-7-

--------------------------------------------------------------------------------

 


SECTION 4.                             Registration and Listing.


4.1           Definition of Registrable Securities.  As used herein, the term
(i) “Best Efforts” means, with respect to the applicable obligation of the
Company, the highest standard of diligence recognized under Delaware law and
(ii) “Registrable Securities” means any (i) shares of Common Stock issuable upon
the exercise of this Warrant and the other Credit Agreement Warrants and (ii)
Contingent Interest Shares.


4.2           Required Registration.


(a)           If the Registrable Securities have not been registered for resale
by the Company on or prior to the one year anniversary of the date hereof (the
“One Year Anniversary Date”), then the Company will use its Best Efforts to
effect the registration of the Registrable Securities under the Act as
expeditiously as reasonably possible thereafter, but in no event later than 120
days from the One Year Anniversary Date.


(b)           Registration of Registrable Securities under this Section 4.2
shall be on such appropriate registration form: (i) as shall be selected by the
Company, and (ii) as shall permit the disposition of such Registrable Securities
in accordance with this Section 4.2.  The Company agrees to include in any such
registration statement all information which the holders of Registrable
Securities shall reasonably request, which is required to be contained
therein.  The Company will pay all Registration Expenses in connection with any
registration of Registrable Securities pursuant to this Section 4.2.


(c)           A registration pursuant to this Section 4.2 shall not be deemed to
have been effected: (i) unless a registration statement with respect thereto has
become effective or (ii) if, after it has become effective, such registration is
interfered with by any stop order, injunction or other order or requirement of
the Securities and Exchange Commission (the “SEC”) or other governmental agency
or court of competent jurisdiction for any reason, other than by reason of some
act or omission by a holder of Registrable Securities.


4.3           Incidental Registration Rights.


(a)           If the Company, at any time on or after the Exercise Commencement
Date, proposes to register any of its securities under the Act (other than in
connection with a registration on Form S-4 or S-8 or any successor forms)
whether for its own account or for the account of any holder or holders of its
shares (any shares of such holder or holders (but not those of the Company) with
respect to any registration are referred to herein as, “Other Shares”), the
Company shall each such time give prompt (but not less than thirty (30) days
prior to the anticipated effectiveness thereof) written notice to the holders of
Registrable Securities of its intention to do so.  Upon the written request of
any such holder of Registrable Securities made within twenty (20) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such holder), except as set forth in
Section 4.3(b), the Company will use its Best Efforts to effect the registration
under the Act of all of the Registrable Securities which the Company has been so
requested to register by such holder, to the extent requisite
 
 
-8-

--------------------------------------------------------------------------------

 
 
to permit the disposition of the Registrable Securities so to be registered, by
inclusion of such Registrable Securities in the registration statement which
covers the securities which the Company proposes to register; provided, however,
that if, at any time after giving written notice of its intention to register
any securities and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason in its sole discretion either to not register, to delay or to withdraw
registration of such securities, the Company may, at its election, give written
notice of such determination to such holder and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration (but not from
its obligation to pay the Registration Expenses in connection therewith), (ii)
in the case of a determination to delay registration, shall be permitted to
delay registering any Registrable Securities for the same period as the delay in
registering such other securities (including the Other Shares) and (iii) in the
case of a determination to withdraw registration, shall be permitted to withdraw
registration.  The Company will pay all Registration Expenses in connection with
each registration of Registrable Securities pursuant to this Section 4.3.


(b)           If the Company at any time proposes to register any of its
securities under the Act as contemplated by this Section 4.3 and such securities
are to be distributed by or through one or more underwriters, the Company will,
if requested by a holder of Registrable Securities, use its Best Efforts to
arrange for such underwriters to include all the Registrable Securities to be
offered and sold by such holder among the securities to be distributed by such
underwriters, provided that if the managing underwriter of such underwritten
offering shall inform the Company by letter of its belief that inclusion in such
distribution of all or a specified number of such securities proposed to be
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such letter to state
the basis of such belief and the approximate number of such Registrable
Securities, such Other Shares and shares held by the Company proposed so to be
registered which may be distributed without such effect), then the Company may,
upon written notice to such holder, the other holders of Registrable Securities,
and holders of such Other Shares, reduce pro rata in accordance with the number
of shares of Common Stock desired to be included in such registration (if and to
the extent stated by such managing underwriter to be necessary to eliminate such
effect) the number of such Registrable Securities and Other Shares the
registration of which shall have been requested by each holder thereof so that
the resulting aggregate number of such Registrable Securities and Other Shares
so included in such registration, together with the number of securities to be
included in such registration for the account of the Company, shall be equal to
the number of shares stated in such managing underwriter’s letter.


4.4           Registration Procedures.  In connection with any registration of
Registrable Securities pursuant to Section 4.2 or 4.3, the Company shall use its
Best Efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:


(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its Best Efforts to cause such
registration statement to become effective;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           notify such holders of the effectiveness of each registration
statement filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to (i) keep such registration statement effective
and the prospectus included therein usable for a period commencing on the date
that such registration statement is initially declared effective by the SEC and
ending on the date when all Registrable Securities covered by such registration
statement have been sold pursuant to the registration statement or cease to be
Registrable Securities, and (ii) comply with the provisions of the Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;


(c)           furnish to such holders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such holders;


(d)           use its Best Efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
such holders reasonably request and do any and all other acts and things which
may be reasonably necessary or advisable to enable such holders to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such holders; provided, however, that the Company shall not be required to: (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph; (ii) subject itself
to taxation in any such jurisdiction; or (iii) consent to general service of
process in any such jurisdiction;


(e)           notify such holders, at any time when a prospectus relating
thereto is required to be delivered under the Act, of the happening of any event
as a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not materially misleading, and, at the reasonable request of such
holders, the Company shall prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances in which they are made, not materially
misleading;


(f)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;


(g)           make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(h)           otherwise use its Best Efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement of the Company, which earnings
statement shall satisfy the provisions of Section 11(a) of the Act and, at the
option of the Company, Rule 158 thereunder;


(i)            in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, the Company shall use its Best Efforts promptly to obtain the
withdrawal of such order;


(j)            use its Best Efforts to cause any Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities; and


(k)           if the offering is underwritten, use its Best Efforts to furnish
on the date that Registrable Securities are delivered to the underwriters for
sale pursuant to such registration, an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters covering such issues as are reasonably required by such
underwriters.


4.5           Listing.  The Company shall secure the listing of the Common Stock
underlying this Warrant upon each national securities exchange or automated
quotation system upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing of shares of Common
Stock.  The Company shall at all times comply in all material respects with the
Company’s reporting, filing and other obligations under the by-laws or rules of
the national securities exchange or market on which the Common Stock may then be
listed, as applicable.


4.6           Expenses.  The Company shall pay all Registration Expenses
relating to the registration and listing obligations set forth in this Section
4.  For purposes of this Warrant, the term “Registration Expenses” means: (a)
all registration, filing and FINRA fees, (b) all reasonable fees and expenses of
complying with securities or blue sky laws, (c) all word processing, duplicating
and printing expenses, (d) the fees and disbursements of counsel for the Company
and of its independent public accountants, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (e) premiums and other costs of policies of insurance (if any)
against liabilities arising out of the public offering of the Registrable
Securities being registered if the Company desires such insurance, if any.
 
4.7           Restrictions.  The Company shall not be obligated to effect a
registration pursuant to Section 4.2 during the period beginning on the date
sixty (60) days prior to the Company’s good faith estimate of the date of filing
of, and ending on a date one hundred twenty (120) days after the effective date
of, a Company-initiated registration (other than a registration pursuant to Form
S-8), provided that: (i) if the holder of Registrable Securities elects to have
all or some of its Registrable Securities included in the registration pursuant
to Section 4.3 hereof, such Registrable Securities are included in the
Company-initiated registration statement only to the extent required hereunder
and (ii) the Company is actively employing in Best Efforts to cause such
registration to become effective.
 
 
-11-

--------------------------------------------------------------------------------

 
 
4.8           Information Provided by Holders.  If the Holder desires to include
Registrable Securities in any registration, such Holder shall furnish to the
Company such information as the Company may reasonably request in writing to
enable the Company to comply with the provisions hereof in connection with any
registration referred to in this Warrant.
 
4.9           Reports Under the 1934 Act. With a view to making available to the
Holder and the holders of the other Registrable Securities the benefits of Rule
144, the Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Act and the Securities Exchange Act
of 1934, as amended (the “1934 Act”) so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and
 
(c)           furnish to the Holder and each other holder of Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the Act
and the 1934 Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company if such
reports are not publicly available via EDGAR, and (iii) such other information
as may be reasonably requested to permit the Holder and the other holders of
Registrable Securities to sell such securities pursuant to Rule 144 without
registration.
 


SECTION 5.                          Other Matters


5.1           Binding Effect.  All the covenants and provisions of this Warrant
by or for the benefit of the Company shall bind and inure to the benefit of its
successors and assigns hereunder.


5.2           Notices.  Notices or demands pursuant to this Warrant to be given
or made by the Holder to or on the Company shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, or facsimile and addressed, until another address is designated in
writing by the Company, as follows:


Ante5, Inc.
10275 Wayzata Blvd., Suite 310
Minnetonka, Minnesota 55305
Telephone No.: (952) 426-1851
Attention: Jim Moe, Chief Financial Officer
 
 
-12-

--------------------------------------------------------------------------------

 
 
Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at his last known
address as it shall appear on the books of the Company.


5.3           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the Holder,
each irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


5.4           Parties Bound and Benefited.  Nothing in this Warrant expressed
and nothing that may be implied from any of the provisions hereof is intended,
or shall be construed, to confer upon, or give to, any person or corporation
other than the Company and the Holder any right, remedy or claim under any
promise or agreement hereof, and all covenants, conditions, stipulations,
promises and agreements contained in this Warrant shall be for the sole and
exclusive benefit of the Company and its successors and of the Holder, its
successors and permitted assigns.


5.5           Headings.  The Section headings herein are for convenience only
and are not part of this Warrant and shall not affect the interpretation
thereof.


5.6.           Identity of Transfer Agent.  The Transfer Agent for the Common
Stock is Empire Stock Transfer, Inc.  Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Holder a statement setting forth the name
and address of such transfer agent.


5.7.           Amendment; Waiver.  Any term of this Warrant may be amended or
waived upon the written consent of the Company and the Holder.
 
 
-13-

--------------------------------------------------------------------------------

 
 
5.8.           Section Headings.   The section headings in this Warrant are for
the convenience of the Company and the Holder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
 
 
 
 
 
 

 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of May
2, 2011.

 

  ANTE5, INC.                          
 
By:
        Bradley Berman, Chief Executive Officer                  

 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF WARRANT








FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto _____________________________ the within Warrant and the rights represented
thereby, and does hereby irrevocably constitute and appoint
_______________________________ Attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.




Dated: _______________________________________




Signed: ______________________________________
 
                                                                           




Signature guaranteed:
 
 
____________________________________________
 
 
 


 
-1-

--------------------------------------------------------------------------------

 
 
APPENDIX A
[NAME]
WARRANT EXERCISE FORM


To [Name]:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:


_______________________________
Name
________________________________
Address
________________________________
________________________________
Federal Tax ID or Social Security No.


and delivered by               (certified mail to the above address, or
(electronically (provide DWAC Instructions:___________________), or
(other (specify):
 __________________________________________).


and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Holder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.




Dated: ___________________, ____




Signature:______________________________
______________________________
Name (please print)
______________________________
______________________________
Address
______________________________
Federal Identification or
Social Security No.


Assignee:
_______________________________
_______________________________
_______________________________
 
 
-1-

--------------------------------------------------------------------------------

 
 
APPENDIX B
[NAME]
NET ISSUE ELECTION NOTICE




To: [Name]


Date:[_________________________]




The undersigned hereby elects under Section 1.3 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock.  The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.




_________________________________________
Signature


_________________________________________
Name for Registration


_________________________________________
Mailing Address
 
 
 
-2- 

--------------------------------------------------------------------------------

 
 
 
 

 